Citation Nr: 0117685	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
August 1948 to July 1954.  In November 1954, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado granted the veteran service connection for bilateral 
pes planus and assigned a 10 percent disability evaluation.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the RO in 
Nashville, Tennessee, which granted the veteran's claim of 
entitlement an evaluation in excess of 10 percent for 
service-connected bilateral pes planus and assigned an 
evaluation of 30 percent.  

The Board notes that, in his June 1999 substantive appeal, 
the veteran requested a Travel Board hearing before a Member 
of the Board.  By letter dated March 7, 2001, the veteran was 
notified that his Travel Board hearing had been scheduled for 
April 4, 2001.  The veteran failed to appear for that 
hearing.


FINDINGS OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by marked pronation and severe pain on standing or 
walking, which is not improved by orthopedic shoes or 
appliances.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a disability rating of 50 percent for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records indicate that the veteran was 
diagnosed with and treated for bilateral pes planus from 1949 
to 1954.  

The veteran was granted service connection for bilateral pes 
planus in an RO rating decision dated in November 1954; a 10 
percent disabling rating was assigned.  

In April 1991, the veteran requested an increased evaluation 
for his service-connected foot disability.  He was afforded a 
VA examination in October 1991, to which he reported with 
complaints of pain on prolonged walking.  Physical 
examination revealed moderate flexible flat feet.  X-rays 
revealed loss of the longitudinal arch on standing.  The 
veteran was diagnosed with mild to moderate flexible flat 
feet.  

The RO, in a November 1991 rating decision, continued the 
veteran's evaluation at 10 percent.  

The veteran filed another claim for an increased evaluation 
for his service-connected bilateral pes planus in June 1997.  
In September 1997 he was afforded another VA examination, to 
which he presented with complaints of pain on standing for 
extended periods of time.  Clinical evaluation revealed 
calluses on the plantar aspect of both heels and the ball of 
the right foot.  His third toe was dorsally elevated on both 
feet, and the posterior tibial pulses on both feet were not 
palpable.  It was noted that the veteran did not have plantar 
fasciitis or pain in the plantar arch of the feet on 
dorsiflexion and palpation.  It was further noted that the 
veteran was unable to stand on the balls or heels of his feet 
and was also unable to squat, due to loss of balance and 
pain.  The veteran had pronation of both feet, and walked 
with the right and left great toe dorsally elevated.  He was 
diagnosed with bilateral flat feet.  

In a rating decision dated January 1998, the RO increased the 
veteran's disability evaluation from 10 to 30 percent for 
service-connected bilateral pes planus.  

The veteran was treated from April 1997 to October 1998 at a 
VA medical center for bilateral pes planus.  In April 1998 he 
reported with complaints of pain in both feet and was 
prescribed diabetic ambulator shoes.  The veteran presented 
again in October 1998 for treatment of his service-connected 
bilateral foot disability.  The physician continued his 
diagnosis of bilateral flat feet and prescribed Castellani's 
paint.  

In February 1999 the veteran presented for another VA 
examination.  He complained of painful flat feet, 
particularly when standing or walking and immediately 
thereafter.  While the veteran reported fatigability, he 
denied any episodes of swelling.  He also reported having 
worn ambulator shoes for the preceding eight months, which 
did not help.  

Physical examination revealed that the veteran was unable to 
raise his heels from the ground while standing.  It was noted 
that he had a hallux toe raise bilaterally when standing, his 
arch did not rise, and the position of his Achilles tendon 
did not change.  It was further noted that, while standing, 
the veteran's Achilles tendon deviated laterally as it 
descended bilaterally.  His arches were virtually absent, and 
the alignment of his Achilles could not be realigned through 
manipulation.  The physician diagnosed the veteran with 
bilateral flat feet, which "had not been helped by shoes or 
anything."  

Analysis

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in April 1999, the veteran and his representative have 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The U.S. Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  The Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

Currently, the veteran's service-connected bilateral pes 
planus is evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276 (flatfoot, acquired).  




The Board notes that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2000); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of 50 percent is warranted in those cases where 
there is marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances.  DC 5276.  In 
view of the number of atypical instances, it is not expected 
that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that the use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2000).  

In the present case, clinical evaluation during a VA 
examination in September 1997 revealed that the veteran had 
pronation of both feet.  The veteran has continuously 
complained of pain in his feet.  In fact, during his 
September 1997 VA examination the examiner noted that the 
veteran could not stand on the balls or heels of his feet and 
was also unable to squat due to loss of balance and pain.  
During the February 1999 VA examination, the veteran reported 
bilateral pain, which was particularly more intense when 
walking or standing and immediately thereafter.  The 
physician noted that the veteran had hallux toe raise 
bilaterally when standing, and his Achilles tendon deviated 
laterally as it descended bilaterally.  It was specifically 
noted that the veteran's Achilles could not be realigned 
through manipulation.  Furthermore, reports from a VA medical 
center indicate that the veteran was prescribed ambulator 
shoes in April 1998, yet his symptoms and condition persisted 
with no relief even until the time of the February 1999 VA 
examination.  

Inasmuch as the competent evidence of record indicates that 
the veteran has marked pronation, extreme tenderness, 
deformities of the Achilles tendon that cannot be realigned 
through manipulation, and has received no relief from 
ambulator shoes, the Board finds that the evidence is in 
relative equipoise as to whether the criteria for a higher 
rating have been met.  Thus, resolving reasonable doubt in 
the veteran's favor, he is entitled to an evaluation of 50 
percent.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  The 
Court has held that, where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Furthermore, as discussed above, the Board has found that the 
veteran's condition is most adequately evaluated as 50 
percent disabling, the maximum allowable rating available 
under DC 5276.  As a result, the aforementioned provisions of 
38 C.F.R. §§ 4.40, 4.45 are not for consideration.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran shown disablement equivalent to any more than 50 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, we have considered the assignment of a higher 
evaluation on an extra-schedular basis, under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation has 
not been not shown, inasmuch as the veteran's service-
connected bilateral pes planus has been not shown by the 
record to have resulted in marked interference with 
employment outside that already contemplated by the Schedule, 
or to have required frequent periods of hospitalization, or 
to otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to an increased rating, to 50 percent, for 
bilateral pes planus is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

